Citation Nr: 1119892	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-38 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for postoperative neuropathic pain with numbness, right upper extremity (nondominant side).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran had active military service from May 1988 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In November 2009, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for further development.  

As the matter on appeal involves a request for a higher initial rating following a grant of service connection, the Board has characterized the matter on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119. 126 (1999).

It is noted that the appellant has a 30 percent rating for limitation of motion due to pain of the right shoulder, he has a separate 10 percent rating involving the residuals of the right subclavian thrombosis, and he has a separate 10 percent rating for residual surgical scarring.  The issue herein concerns only the neurological impairment into the right upper extremity, through the elbow and into the hand.


FINDINGS OF FACT

1.  The Veteran's postoperative neuropathic pain and sensory impairment is more likely than not present along the ulnar nerve distribution, is nearly constant and affects primarily the ring and little finger of the right hand.  The neuropathy has not resulted in muscle atrophy or loss of reflexes and is thus equivalent to moderate incomplete paralysis of the ulnar nerve, but no more.  

2.  The neuropath is noted clinically but is not confirmed electrodiagnostically.  He is left handed.



CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for a 20 percent but no higher rating for postoperative neuropathic pain with numbness of the right nondominant upper extremity are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (Code) 8616 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of a VCAA notice letter sent to the Veteran in September 2006, the RO generally informed the Veteran of the evidence necessary to substantiate his claim and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Although the notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in the November 2006 statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.   Pertinent medical evidence associated with the claims file consists of VA treatment records, private treatment records and the reports of VA medical examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  

It is noted that as part of the remand development, the most recent examiner was to identify the nerve group or groups involved.  While this was not specifically set out, it was noted that the C8-T1 distribution was affected, and that impairment was to the ring and little fingers of the right hand.  This indicates ulnar nerve impairment under Codes 8516-8716.  Thus, the Board concludes, especially in view of the favorable outcome below, that substantial compliance with the remand request has been demonstrated and there is no prejudice to the appellant in proceeding to decision on this matter.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Factual Background

A December 1991 operative report shows that the Veteran underwent surgery for right subclavian vein stenosis, which included a partial right clavicle resection, an anterior scalene muscle resection and a subclavian muscle resection.  

A February 2004 VA physician's note shows that the Veteran was complaining of progressive right shoulder pain, with occasional pain in the neck.  He also experienced intermittent numbness in the right hand and he noted that he favored his right arm a good bit.  The surgical scarring was noted.  A March 2004 occupational therapy progress note shows that the Veteran reported constant pain with activities.  He was unable to raise his arm above shoulder level.  He reported difficulty dressing, reaching above shoulder level, doing overhead work and sleeping on the affected side.  He was unable to do sports secondary to shoulder pain.  

On September 2004 VA examination, the Veteran reported that he took Motrin with no relief of his upper extremity pain.  He was also using capsaicin over his shoulder, also with no relief.  He complained of pain in the form of a sharp burning type sensation, along with stiffess of the shoulder.  He could not do overhead activities and could not sleep on his right side.  He had pain all the time and this was exacerbated by these activities.  He currently worked as a mail handler and did have a fatiguing sensation and would drop items with his hand.  

Physical examination showed pain on external rotation and internal rotation.  Muscle strength was 4+/5 in the biceps, trapezius and deltoid muscles and 5/5 throughout the rest of the major musculature of the upper extremity.  It was noted that a July 2004 EMG showed normal median and ulnar nerve and did not discuss the musculotaneous nerve or upper brachial plexus but noted that it was possible the Veteran had neuropathic pain.  The diagnostic assessment was status post proximal clavicle excision secondary to thoracic outlet syndrome now with postoperative neuropathic pain of the right upper extremity.  

A September 2004 general medical examination shows that the Veteran reported that had experienced right (non-dominant) upper extremity swelling and pain, along with decreased strength and range of motion.  He also reported numbness in his right hand.  He worked as a mail handler for the post office and had to unload trucks and the right upper extremity problems definitely affected what he could do on the job, as well as his daily activities.  Physical examination showed decreased range of motion about the shoulder and sensation was slightly diminished in the palm of the right hand.  Strength was slightly diminished in the right upper extremity.  The pertinent diagnosis was chronic right upper extremity swelling and paresthesia.  

A July 2004 VA EMG report shows a diagnostic assessment of normal NCV in both the median and ulnar nerves.  Clinically the Veteran appeared to have neuropathic pain.  

A February 2005 VA physician's note shows that the Veteran was complaining of a flare up of right shoulder pain after working worked very hard that Sunday at the Post Office.  Physical examination showed that the Veteran experienced severe discomfort with attempting to move his right arm much past about 30 degrees.  There was some tenderness anteriorly over where the distal clavicle area would have been.  The diagnosis was shoulder pain. 

A May 2005 VA pain clinic note shows that the Veteran reported neck and right shoulder pain that he described as throbbing, sharp, and a 7 out of ten in intensity.  The pain interfered with his sleep and was always present.  He also experienced weakness and numbness in the right upper extremity.  The pain had been getting worse over the last 9 months.  Physical examination showed normal sensation and motor strength.  The diagnostic assessment was right shoulder pain.  

A July 2005 private progress notes indicates that the Veteran's MRI results were essentially negative for any shoulder pathology relating to his right rotator cuff tendon.  Physical examination showed that the rotator cuff tendon strength was extremely weak and that he had a large amount of paraclavicular discomfort.  The diagnosis was right medial clavicle excision for presumed variation of the thoracic outlet syndrome.  

An August 2005 private pain management note shows that the Veteran was seen for persistent discomfort in the right side of the neck and the upper back areas.  He denied any weakness in the areas but did have some fatigue symptoms.  Physical examination showed some discomfort in the supraclavicular area.  The diagnostic assessment was chronic shoulder and neck pain.  

VA medical records from January 2006 to November 2006 show ongoing treatment and evaluation of right neck, shoulder and upper extremity pain.  A February 2006 VA pain clinic progress note shows that the Veteran was complaining of shoulder, arm and hand pain along with head and neck pain.  The pain was described as throbbing, shooting, stabbing, sharp, hot, burning and aching with a visual analog score of 8/10.  The worst pain level was 9/10.  The pain was exacerbated by arm movement, lifting and lying down on the right shoulder area.  The pain was not alleviated by anything except remaining absolutely still.  

Physical examination showed that there was tenderness to the right shoulder area, the right trapezius, with decreased range of motion of the right shoulder.  Motor examination showed that hand grip was 5/5 but that arm strength was 3/5 on the right and shoulder strength was 2/5 on the right secondary to pain.  A March 2006 VA orthopedic progress note indicates that the Veteran was experiencing bilateral shoulder pain.  He did not want to try injections.  He also reported that he had experienced occasional bilateral hand paresthesias.  Additionally, he continued to have problems sleeping.  The diagnostic assessment was bilateral shoulder pain and the Veteran was given a figure 8 brace by request.  

An April 2006 VA occupational therapy functional capacity consultation shows that the Veteran could do occasional lifts up to medium weight, knuckle to shoulder lifts up to medium weight, and could not do shoulder to overhead lifts.  No deficit was noted in standing ability, sitting tolerance, and the ability to use both hands repetitively for light handling and gripping.  The Veteran was unable to use both arms for reaching overhead but was able to use both arms for reaching forward, with pain in the right shoulder.  He was able to crouch repetitively, stoop repetitively and to carry 40 pounds approximately 5 trips of ten feet.  Dexterity testing scores and Minnesota rate of manipulation (involving prolonged looking down in position of slight neck flexion and moderate trunk flexion) were very low compared to normal.  

A May 2006 VA pain management note reflects that the Veteran reported that both shoulders were painful with radiation to both sides of the neck.  The diagnostic assessments were right shoulder pain and continuous myofascial pain.  A June 2006 VA progress note indicates that an MRI of the cervical spine had demonstrated very mild degenerative changes but no evidence of significant stenosis at the cervical spine.  An August 2006 VA progress note shows continued complain of painful right shoulder.  A right shoulder MRI had shown significant supraspinatus/intraspinatus tendinosus with full thickness rotator cuff tear.  

In a July 2006 letter, the Veteran's supervisor indicated that the Veteran's job as a mail handler consisted of loading and unloading trucks and separating mail.  The Veteran's work day duration was a minimum of eight hours and a maximum of 12 hours.  

The Veteran's leave record for 2006 shows that he took approximately 25 days of sick leave over the course of the year.  

A September 2006 VA occupational therapy consultation produced a diagnostic assessment of limited passive range of motion largely due to pain as end feel could not be determined secondary to muscle guarding.  It was noted that the Veteran was moderately independent in his ADLs.  A subsequent November 2006 VA pain clinic progress note shows that the Veteran reported pain, in pertinent part, to the right shoulder, upper head and bilateral arms, including the hands.  He indicated that the worst pain was 9/10 in intensity.  Physical examination showed shoulder pain with superior tendinosis of the right shoulder, right shoulder tenderness and range of motion slightly decreased secondary to pain.  The diagnostic assessments were cervical radiuclitis, with cervical degenerative disk disease and history of medial claviotomy.  

VA medical records from January 2007 to November 2009 show ongoing treatment and evaluation for neck, shoulder and upper extremity pain, including physical therapy, kinesiotherapy and pain injections.  A January 2007 progress note shows that the Veteran reported pain on the right side of the neck down to the shoulder.  A February 2007 physical therapy consultation note shows that the Veteran reported pain and loss of motion in the neck down to the arms.  Cervical range of motion was limited secondary to guarding and pain.  The Veteran was found to be independent with transfers and ADLs.  Sensation was altered in the C5, C8 and T1 dermatomes.  It was noted that an earlier MRI of the cervical spine had shown very mild degenerative changes but no evidence of significant stenosis at the cervical spine.  A July 2007 orthopedic surgery progress note shows that the Veteran was seen for concerns of bilateral shoulder pain and received pain injections in both shoulders.  A subsequent August 2007 progress note indicates that the Veteran experienced pain relief for 3 to 4 weeks from the injections but then his pain returned.

In his March 2008 statement the Veteran indicated that his constant pain did not allow him to sleep comfortably.  Also, most of the time he was unable to do physical activities with his family.  

A May 2008 VA nurse practitioner note shows that the Veteran was experiencing some numbness in the right hand.  It was noted that he used his right arm for crutch ambulation.  A later May 2008 VA physical medicine note shows that the Veteran was trained how to properly use a properly sized right forearm crutch, along with a rollator.  A subsequent June 2008 VA occupational therapy progress note shows that the Veteran was seen for shoulder girdle muscle pain.  He reported that he was suffering from pain in the neck and both shoulders, 8/10 in intensity.  Physical examination showed that the Veteran presented with a stiff and guarded posture of the neck and shoulder and that his affect appeared depressed.  When asked to raise his arms, the Veteran said that he could not.  The diagnostic assessment was limited motion/guarded posturing, bradykinetic nature/guarded affect.  

A January 2009 VA orthopedic surgery note shows that the Veteran was seen for bilateral shoulder pain.  He reported severe symptoms, including the inability even to sit without pain.  The pain was diffuse without proximal or distal radiation.  The Veteran also reported neck pain.  The diagnostic assessment was bilateral shoulder pain and the examiner noted that the symptoms were not typical for impingement and rotator cuff pathology.  

A July 2009 VA neurology consultation note shows that on physical examination, the Veteran's strength in the right upper extremity was found to be intact.  Sensory examination showed decreased sensation in the right C6 distribution.  It was noted that the Veteran's MRIs had shown hypertrophy of the ligamentum favum throughout the cervical spine, most pronounced at C6-7 with no spinal cord compression.  There was foraminal narrowing at C3-4, 4-5 and 6-7.  The examiner noted that the Veteran's work was going to be a problem due to the ongoing wear and tear, which was going to worsen his cervical spine problems.  

A September 2009 VA pain clinic note shows that the Veteran reported neck pain, which traveled to the bilateral shoulders, arm, elbow, forearm and all fingers.  Symptoms accompanying the pain included numbness.  It was noted that an August 2009 MRI of the cervical spine had shown minimal multilevel degenerative changes in the mid cervical spine without evidence of high grade central canal stenosis, focal disk herniation or other focal process.  Muscle strength of the right hand, arm, and shoulder was 4/5.  The pertinent diagnostic assessment was cervical radiculitis and degenerative disc disease of the cervical spine.  A cervical epidural steroid injection of C6-7 was to be scheduled.  In October 2009, it was noted that he had significant left shoulder pain and was using a crutch in the right hand, leaning heavily on the right shoulder for support without protective actions to the right shoulder.  

On January 2010 VA examination, the Veteran reported numbness and severe pain in the right upper extremity.  The pain started from around the right brachial plexus and went down to the inner aspect of the forearm and down to the 4th and 5th fingers of the right hand.  The examiner noted that the Veteran had had a normal EMG; however, the EMG examiner had also noticed that the Veteran had been complaining of a neuropathic type of pain.  The Veteran was taking gabapentin, percogesic and etodolac with no relief for his pain.  Advil gave him very brief temporary relief, but the pain would come right back.  

The Veteran was still employed at the post office and was tasked with moving trays with letters.  He noted that he had been missing a lot of days from work and that he had used up all of his sick leave.  He also reported that the pain affected his activities of daily living.  He could not do as much activity with his 9 year-old son as he wanted to do.  Also, his wife complained that he was tossing and turning a lot at night and his sexual life was very much decreased.  

Physical examination showed that muscle mass was normal in both upper extremities.  Muscle strength of the proximal and distal muscles of the right upper extremity was very limited because of the pain.  Deep tendon reflexes were 2+ at both the biceps and the brachiocordalis.  The Veteran reported sensory deficit in fingers 4 and 5 of the right hand, ascending up the inner aspect of the right arm, more or less in the C8-T1 distribution.  The diagnostic impression was clinical neuropathy in the C8-T1 distribution of the right upper extremity.  

III.  Law and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

For neurological conditions, a disability is rated in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.120 (2010).  This includes such things as complete or partial loss of use of one or more extremities and tremors.  Id.  Attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


IV.  Analysis

The Veteran's service-connected neuropathic pain has been rated under 38 C.F.R. § 4.124a, Code 8717 for neuralgia of the musculotaneous nerve.  Under all the Codes applicable to impairment of this nerve, Code 8517 (paralysis), Code 8617 (neuritis) and Code 8717 (neuralgia), for the non-dominant extremity,  a 10 percent rating is assigned for impairment equivalent to moderate incomplete paralysis of the musculocutaneous nerve; a 20 percent rating is assigned for impairment equivalent to severe incomplete paralysis of the musculocutaneous nerve; and a 20 percent rating is also assigned for impairment equivalent to complete paralysis of the musculocutaneous nerve with weakness but without loss of flexion of elbow or supination of forearm.  The RO, initially assigning this rating in 2005 noted that the pathology diagnosed did not have a specific code and held that this nerve group was the most analogous to the symptoms then shown.  This nerve group services the elbow and forearm.

As will be detailed below, in view of the most recent examination, and the treatment records showing complaints referable primarily to the ring and little fingers of the right hand, without significant limitation of function at the elbow, the Board concludes that the ulnar nerve, which controls in part the wrist and ring and little fingers is more closely analogous to the impairment noted.  This also results in the assignment of a higher rating.

Prior to that discussion, it is noted that there is cervical spinal pathology and left upper extremity pathology that was reported above, in part as needed to report the right upper extremity pathology.  Service connection for cervical pathology and left upper extremity has not been established, nor has such claim been raised.  That impairment has no part in the discussion of the right upper impairment discussed below.

The Board notes that as the most recent VA examination showed neuropathic pain in the C8-T1 distribution, consideration under the codes for rating impairment of the ulnar nerve are most appropriately warranted.   Disabilities of the ulnar nerve are rated under the criteria of 38 C.F.R. § 4.124a, Code 8516 (complete or incomplete paralysis), Code 8616 (neuritis) and Code 8717 (neuralgia).  The rating criteria for all these Codes are as follows.  A rating of 10 percent is awarded for impairment equivalent to mild incomplete paralysis of the minor extremity.  A rating of 20 percent is awarded for impairment equivalent to moderate incomplete paralysis of the minor extremity.  A rating of 30 percent is awarded for impairment equivalent to severe incomplete paralysis of the minor extremity.  A rating of 50 percent is awarded for impairment equivalent to complete paralysis of the ulnar nerve in the minor extremity (with "griffin claw" deformity due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers; cannot spread the fingers or reverse; cannot adduct the thumb; flexion of wrist weakened).  Code 8516.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2010).  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2010).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

At the outset, as previously noted, the Board notes that the Veteran is already separately service connected for right upper extremity orthopedic disability associated with earlier surgery, including resection of the clavicle (on the basis of limitation of motion of the shoulder), right anterior scalene resection, right subclavian vein thrombosis, and residual scarring, and the ratings for these disabilities are not currently on appeal.  Accordingly, the Board is currently concerned only with assigning an appropriate rating to the right upper extremity neurological impairment.    

In the instant case, as alluded to above, the January 2010, VA examiner affirmatively found that the Veteran has clinical neuropathy all along the C8-T1 distribution of the right upper extremity.  The pain started from around the right brachial plexus and went down to the inner aspect of the forearm and down to the 4th and 5th fingers of the right hand.  Such impairment may reasonably be described as involving the ulnar nerve.  See Diagnostic Codes 8516-8716.  Accordingly, the Board considers assigning a rating the Veteran under Code 8515, 8616 or 8716 as more appropriate given the factual/medical findings.  Also due to the sharp and almost constant nature of the Veteran's pain, the Board finds that it is best characterized as neuritis.  Additionally, while the pain is described as significant enough to result in reduced strength in the right upper extremity, electrodiagnostically findings are not confirmed, and as such, the Board finds that it is best described as being moderate in degree,  This warrants the assignment of a higher, 20 percent rating.  38 C.F.R. § 4.124a, Code 8616.  A rating in excess of 20 percent is not warranted as severe incomplete neuritis of the ulnar nerve is not shown.  In this regard, while the Veteran is shown to have significant pain and sensory disturbances, he is not shown to have organic findings such as actual muscle atrophy or loss of reflexes, which would be indicative of more severe impairment warranting a 30 percent rating.  Moreover, as noted, electrodiagnostic testing does not confirm the findings.  38 C.F.R. §§  4.123, 4.124.   

The Board also notes that a rating in excess of 20 percent is not available if the Veteran's ulnar nerve impairment is classified as neuralgia, as the maximum rating available for such impairment is that equal to moderate incomplete paralysis (i.e. 20 percent).   Further in the absence of more severe symptomatology such as atrophy, there is no basis for concluding that the Veteran's ulnar nerve impairment is equivalent to severe incomplete paralysis of the ulnar nerve, the level of impairment necessary for assignment of a higher, 30 percent rating on the basis of incomplete paralysis of the ulnar nerve of the non-dominant extremity.  38 C.F.R. § 4.124a, Code 8516.   

Additionally, a rating in excess of 20 percent is not available under the Codes for rating impairment of the musculotaneous nerve, including Code 8517, the diagnostic code initially employed by the RO.  38 C.F.R. § 4.124a.  Notably, for the non-dominant extremity, a 20 percent rating is the highest available rating under this Code.

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability. 38 C.F.R. § 3.321(b)(1) (2010).  The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.

The Board has considered whether the Veteran's claim should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  The Veteran's neurological impairment of the upper extremity is fully contemplated by the applicable schedular standards.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of such standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008). 

In summary, the evidence establishes a basis for assignment of a 20 percent, but no higher, rating for the Veteran's service connected postoperative neuropathic pain of the right (non-dominant) upper extremity.  A higher, 30 percent, rating is not warranted on either a schedular or extraschedular basis.  38 C.F.R. §§ 3.321, 4.7.    


ORDER

A twenty percent but no higher rating for postoperative neuropathic pain with numbness, right upper extremity (nondominant side) is granted, subject to the law and regulations governing the award of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


